Citation Nr: 0603084	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for hemangioma, C7 
vertebra, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 1965 
and from April 1966 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2000 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the claim for a rating in excess of 30 percent 
for hemangioma, C7 vertebra.  The veteran perfected a timely 
appeal to that decision.  

The current appeal was initially before the Board in May 
2002.  At that time, the Board determined that further 
development was still required to properly evaluate the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for hemangioma, C7 vertebra.  In April 
2003, the Board undertook additional development with regard 
to that issue pursuant to 38 C.F.R. § 19.9(a) (2).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in July 2004, the Board 
remanded the case to the RO.  The RO readjudicated the 
veteran's claim and issued a Supplemental Statement of the 
Case (SSOC) in September 2005 explaining why his claim was 
denied.  

In his informal hearing presentation, dated in January 2006, 
the veteran's service representative raised claims of 
entitlement to service connection for erectile dysfunction, 
secondary to the service connected cervical spine disorder, 
and entitlement to a total disability rating based on 
individual unemployability.  Those issues, however, have not 
been adjudicated by the RO, so they are referred to the RO 
for appropriate development and consideration.  See Bruce v. 
West, 11 Vet. App. 405 (1998) (issues that are raised for the 
first time on appeal should be referred to the RO for initial 
adjudication).  

FINDING OF FACT

The veteran's service-connected cervical spine disorder, 
hemangioma of the C7 vertebra, is manifested by pain on use 
and severe limitation of motion without evidence of 
ankylosis, cord involvement or intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's cervical spine disability, hemangioma of C7 
vertebra, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in August 1999, July 
2001, and October 2004.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claim.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  


II.  Factual background.

The records indicate that the veteran was treated during 
service for hemangioma of C7 vertebra.  He received radiation 
treatment, and the pain was somewhat relieved.  In a rating 
action of September 1971, service connection was granted for 
hemangioma, C-7 vertebra; a 20 percent disability was 
assigned, effective August 11, 1971.  

VA medical records, dated from March 1972 through February 
1993, show that the veteran received clinical evaluation and 
treatment for several disabilities, including neck pain.  The 
veteran was admitted to a hospital in March 1972 for 
evaluation of neck pain, bilateral arm pain, and occasional 
right knee pain.  The veteran underwent a cervical myelogram 
which was unremarkable.  During a clinical visit in April 
1991, the veteran complained of increased neck pain with 
paresthesias.  The assessment was improving symptoms with 
Motrin, but pain increased with activity.  In an addendum to 
the above, it was noted that MRI and Cervical spine films 
were reviewed, and there was increased signal T1-C7 vertebra, 
with hemangioma.  There was no evidence of compression or 
NRC.  A January 1993 VA examination revealed findings of 
degenerative changes in the cervical spine with 
radiculopathy.  Following a peripheral nerves examination in 
February 1993, the VA examiner stated that the veteran had 
symptoms without clinical evidence of neurological 
dysfunction.  

An EMG/Nerve conduction study performed in March 1999 was 
reported to be normal.  

On the occasion of a VA compensation examination in August 
1999, the veteran complained of intermittent pain with a 
maximum severity of once a day every several weeks.  He noted 
that the pain was in the posterior cervical area and caused 
aching in other parts of the body.  The veteran also reported 
muscle spasm in the back of the neck several times a day, and 
occasional jerking of the neck.  The veteran also reported 
weakness all over his body; however, it was noted that there 
had been no functional loss in his body parts.  The veteran 
reported flare-ups of the pain and muscle spasm with certain 
types of movement and activity.  The veteran also reported 
some dizziness and mild headaches.  The veteran also 
complained of shoulder pain.  

On examination, cervical spine extension was 20 degrees 
angle; at the end of that range of motion, the veteran had 
pain in the midline at the level of C7.  There was no 
difference between active or passive movement, but for 
movement against pressure, the range of motion was limited to 
less than a 10 degrees angle.  Left lateral flexion of the 
cervical spine range of motion was a 45 degree angle; at the 
end of that range of motion, there was pain over the midline 
at C7, and there was no difference between active or passive 
movement, but for movement against pressure, the range of 
motion was limited to less than a 10 degree angle.  For right 
lateral flexion of the cervical spine, the range of motion 
was a 45 degree angle.  At the end of that range of motion, 
the veteran had pain in the midline at C7 and there was 
difference between active or passive movement, but with 
movement against pressure, the range of motion was limited to 
less than a 10 degree angle.  For right rotation of the head 
on the neck, the range of motion was 70 degrees angle; at the 
end of that range of motion, there was pain over C7 on the 
midline, but it was mild, and there was no difference between 
active or passive movement.  For movement against pressure, 
the range of motion was limited to a 45 degree angle.  For 
left rotation of the head on the neck, the range of motion 
was a 70 degree angle and the veteran had minimal pain at the 
end of that range of motion over the midline at C7.  There 
was no difference between active or passive movement here, 
but for movement against pressure, the range of motion was 
limited to a 45 degree angle.  For anterior or forward 
flexion of the cervical spine, the range of motion was 45 
degree angle, and there was some pain at the end of that 
range of motion over C7 in the midline.  Active and passive 
movement was the same.  For movement against pressure, the 
range of motion was limited to a 30 degree angle.  The 
veteran had no tenderness to fist percussion of the cervical 
spine.  In examining the left upper extremity, there was no 
pain.  There was no deformity, and there was a full range of 
motion throughout the joints.  Cranial nerves were intact.  
The biceps deep tendon reflexes were 2+, brisk and equal 
bilaterally.  The knee jerks were 2+, brisk, and equal, 
bilaterally.  The ankle jerks were 1+, brisk, and equal 
bilaterally.  There were no abnormal reflexes.  There was no 
evidence of ataxia.  The motor modality appeared to be 
normal.  The pertinent diagnosis was hemangioma of C7, post 
radiation therapy, with residual radiculitis; degenerative 
joint disease could not be proven on x-ray.  

VA treatment records, dated from September 1999 through April 
2001, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
chronic neck pain.  During a clinical visit in October 2000, 
the veteran reported recurrent spasms, light headedness and 
tremors related to neck movement.  It was noted that he had 
had an episode of near syncope the day prior to his visit.  
The assessment was chronic neurologic problem likely related 
to history of C7/T1 pathology.  A radiographic study of the 
cervical spine in November 2000 reportedly showed only the 
old hemangioma residual.  It was noted that images from C3 to 
T1 showed a normal cross-section appearance of the spinal 
canal and intervertebral foramina at all levels; no evidence 
of cervical disc protrusion was identified.  The impression 
was hemangioma of C7 vertebra; no other significant 
abnormality was identified.  

The veteran was afforded a VA compensation examination in 
July 2001, at which time he indicated that the pain started 
in the base of the neck and, if he doesn't stop what he is 
doing, the pain radiates into his shoulder regions and into 
his arms.  He noted that the pain starts as an aching pain 
that becomes sharper; sitting down with a pillow behind his 
neck often relieves the pain.  The veteran indicated that he 
had worn a soft collar for about one year, and a hard collar 
for about six months; however, a physical therapist 
recommended that he stopped wearing the collars and performs 
certain exercises.  The veteran indicated that he stopped 
working the first half of 2001, when a psychiatrist told him 
that his working days were over; however, he noted that he 
has been turned down twice for social security disability.  
The veteran indicated that he has learned to work around his 
neck and upper extremity problem, which is relieved by 
sitting down and relaxing.  He stated that the pain never 
goes away, and he rated the pain a 4 to 5 out of 10.  The 
veteran indicated that he developed increased distress a 
couple of times a week without apparent cause, which may last 
two hours to two days, and "it sometimes puts me in bed."  
The veteran also reported experiencing a sense of weakness of 
his neck, but no definite stiffness; stretching the neck 
seemed to provide some relief.  

On examination, it was noted that the veteran appeared to 
move his neck rather freely while conversing; however, he did 
state that there was some distress in the right posterior 
shoulder and trapezius region.  Palpation of the neck was 
unremarkable.  Range of motion revealed a forward flexion to 
24 degrees; however, the veteran complained of pain at 15 
degrees.  Extension back was to 30 degrees, but the veteran 
complained of distress at 27 degrees.  Lateral flexion was to 
19 degrees on the right and 13 degrees on the left.  Rotation 
was to 43 degrees on the right, and 40 degrees on the left.  
The pertinent diagnosis was hemangioma, cervical region, C7, 
treated by cobalt therapy; the examiner noted that the 
veteran had continuing pain with certain upper extremity 
activity, and mild to moderate limitation of cervical 
mobility.  The examiner noted that there should be avoidance 
of work requiring him to use his arms overhead, lifting 
heavily as otherwise noted, and also severe or hard manual 
labor which would likely aggravate the cervical distress.  
The examiner further noted that the veteran should be able to 
do many forms of lighter work, which an employment counselor 
should be able to guide him into, which are consistent with 
his education and abilities.  

Received in October 2001 were VA progress notes, dated from 
June 1999 to October 2001, showing ongoing treatment for 
several disabilities, including chronic neck pain.  During a 
clinical evaluation in October 2001, it was noted that 
examination revealed increased tone in the lower extremities.  
Some bladder urgency by the veteran, but too mild more 
medication intervention at this point.  His gait was quite 
stable, and there was no need for anti-spasmodic therapy.  
Duplicate VA treatment reports, dated from January 2001 to 
April 2001 were received in June 2003.  

The veteran was afforded another VA examination in October 
2004, at which time he reported having pain in the cervical 
spine at rest; he noted that the pain was worse on movement.  
The veteran indicated that the pain was located at C-7.  He 
noted that the pain was constant; the pain was dull at rest, 
but it was more severe with movement.  On a scale of 1 to 10, 
the veteran stated that the pain was an 8.  The veteran also 
reported having stiffness in the cervical spine; he noted 
that the stiffness was minimal and occurred usually after 
inactivity.  It was noted that the veteran had no weakness, 
redness, swelling, or local heat in the cervical spine.  He 
did have lack of endurance in the cervical spine.  The 
veteran indicated that he had flare-ups of increased pain in 
the cervical spine due to his disability.  Ambulation is 
limited to about six blocks, at which point he would have to 
stop because of increased pain.  The increased pain will last 
from five to ten minutes.  When he moves his head, he also 
had increased pain; the pain was more severe with repetitive 
motions.  Typically, with movement starting at C7, the pain 
tended to spread out laterally to the shoulders and then down 
the back to the level of T2 or T3.  It was noted that the 
veteran experiences instant pain with raising his arms above 
the shoulder level; sitting at rest and relaxing with a 
pillow behind his head will relieve the pain.  It was noted 
that the veteran rarely used aids; at times, he uses canes 
because of imbalance.  He reportedly used the canes a maximum 
of once or twice a month, and does not normally carry a cane 
with him.  The veteran indicated that he attempted to take a 
college course in 1995, but he was unable to finish it 
because of his cervical hemangioma.  His management of 
activities of daily living had been fairly good.  

On examination, the examiner observed that the veteran was 
able to hold his head still; but, when he moved, he moved 
very slowly and appeared to hold himself tightly.  He leaned 
forward with his neck flexed slightly.  Ambulation appeared 
to be grossly normal except that the carrying angle was in a 
tight format.  There was no tremor, wavering, or imbalance.  
His gait was otherwise normal.  Palpation of the cervical 
spine showed that the veteran had mild to moderate numbness 
throughout the cervical spine continuing on to T2.  
Percussion of the cervical spine revealed some tenderness 
about mid cervical spine and then was slightly worse at C7, 
but there was no tenderness below that level.  The curvature 
of the cervical spine may be slightly straighter than normal.  
With actual extension, the range of motion was less than 10 
out of 45 degrees.  At the end of that range of motion, there 
was tenderness and pain primarily at the C7 level.  This was 
the same for active and passive movement.  For movement 
against pressure, the range of motion was approximately 10 
out of 45 degrees, and at the end of that range of motion, he 
had dull pain at the midline at C7.  Then, the pain spread 
out with pressure that went to the left of C7, and then to 
the right of C7 before going to the shoulders, bilaterally.  
The pain was sharp.  Right after that, the pain was more 
marked, "like a bursting pressure" that spread out and then 
went down the back to the level of T4 or T5.  This radiation 
down the upper back lasted for about two to three minutes.  
Forward flexion was 20 out of 45 degrees; it eased off and 
then came on again at 45 out of 45 degrees, and this all 
eased off within approximately four minutes.  This experience 
was the same for both active and passive motion.  For 
movement against pressure, the range of motion was limited to 
37 out of 45 degrees, and there was pain at C7 at the midline 
at the end of the range of motion.  Right lateral flexion was 
30 out of 45 degrees.  At the end of that range of motion, 
there was pain at C7 first to the left and then to the right; 
then, the pain radiated out to both shoulders.  The pain 
gradually subsided over four to five minutes.  This 
experience was the same for both active and passive motion.  
For movement against pressure, the range of motion was 25 out 
of 45 degrees.  Left lateral flexion was 25 out of 45 degrees 
and, at the end of that range of motion, there was pain at 
the level of C7 first on the right and then on the left, and 
then radiated out to the shoulders.  This was the same for 
both active and passive movement.  For movement against 
pressure, the range of motion was the same and the pain was 
essentially the same as before.  

For right lateral rotation of the cervical spine, the range 
of motion was 45 out of 80 degrees, and the pain stayed in 
the middle at the level of C7.  This was the same for both 
active and passive movement.  For movement against pressure 
here, the range of motion was 30 out of 80 degrees.  The pain 
was about the same and in the same position in the middle of 
C7.  The pain subsided slowly.  For left lateral rotation of 
the cervical spine, the range of motion was 45 out of 80 
degrees, and there was pain in the middle at C7 at the end of 
that range of motion.  This was the same for both active and 
passive movement.  For movement against pressure, the range 
of motion was 30 out of 80 degrees, and the pain intensity 
was essentially the same and in the same position.  
Repetitive motions in the cervical spine showed that the pain 
was worse than it was for a single motion, and there was some 
slight reduction in the range of motion as well.  Sensory 
modality was essentially normal except that the veteran had 
less sensitivity in the region of the cervical spine.  
Vibration sensation appeared to be normal throughout.  The 
sense of touch was essentially normal throughout except that 
there was less sensation again over the cervical spine.  
Motor modality appeared normal throughout the body.  The 
cranial nerves were grossly intact.  Deep tendon reflexes 
were 1 to 2+ and equal bilaterally.  There were no abnormal 
reflexes elicited.  Straight leg raising was normal.  
Lasegue's sign was normal.  The pertinent diagnosis was C7 
hemangioma, post treatment of the cervical spine with 
radioactive cobalt, now with secondary changes due to the 
cobalt medication including radiculitis and sympathetic chain 
damage in the cervical spine area; in addition, he also had 
residual limitation of movement of the cervical spine due to 
pain.  

Received in August 2005 were VA medical records, dated from 
November 2000 through July 2005, reflecting ongoing 
evaluation and treatment for several disabilities, including 
chronic neck pain.  


III.  Legal Analysis.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.1 (2005).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 
2000).  Generally, the effective date of a liberalizing law 
or VA issue may be no earlier than the date of the change.  
38 U.S.C.A. § 5110.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle or a 40 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury: In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

The veteran's cervical spine disability is currently 
evaluated 30 percent disabling under Diagnostic Code 5290.  
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for hemangioma C-7 
vertebra.  This is the maximum evaluation that the veteran 
can obtain under Diagnostic Code 5290, and the veteran cannot 
receive a higher evaluation under this Diagnostic Code.  The 
Board notes that the evidence of record has not demonstrated 
that the veteran's cervical spine is either favorably or 
unfavorably ankylosed; thus, Diagnostic Code 5287 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2002).  

The Board further notes that the 30 percent evaluation is the 
maximum evaluation assignable under either the old or revised 
criteria, for either actual limitation or motion or 
functional impairment due to lack of normal endurance, pain, 
pain on use, excess fatigability, weakened movement or 
incoordination.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
Johnson v. Brown, 10 Vet. App. 80 (1997).  Specifically, the 
current evaluation contemplates either severe limitation of 
motion of the cervical spine or the functional equivalent of 
limitation of forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis.  However, an 
increased rating may be granted if there is neurologic 
deficit of an extremity or severe disc syndrome.  

Considering the veteran's service-connected cervical spine 
disorder under the former criteria for Diagnostic Code 5293, 
the evidence does not establish that the veteran meets the 
criteria for severe intervertebral disc syndrome.  While the 
range of motion would warrant a 30 percent evaluation, the 
veteran does not have the neurological findings to support 
the grant of a 40 percent evaluation under Diagnostic Code 
5293.  For example, in the August 1999 examination report, 
the examiner stated that the veteran's deep tendon reflexes 
were 2+, brisk and equal.  The neurological evaluation was 
essentially normal.  Thus, the preponderance of the evidence 
is against a finding that the veteran has severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief to warrant a 40 percent evaluation.  

Considering the veteran's cervical spine disorder under the 
amended criteria, it would still warrant no more than a 30 
percent evaluation.  The veteran's limitation of flexion at 
the time of the July 2001 examination was 24 degrees; 
however, it was noted that pain started at 15 degrees.  
Subsequently, in October 2004, forward flexion was reported 
to be 20 out of 45 degrees.  The right lateral flexion was 30 
out of 45 degrees, and the left lateral flexion of the 
cervical spine was 25 out of 45 degrees.  These findings 
reflect a disorder that warrants no more than a 30 percent 
evaluation based upon the new criteria.  Even if the Board 
accepts that pain or other functional restrictions further 
limit functional use, the current evaluation is the maximum 
evaluation available for functional impairment.  Johnson, 
supra; Deluca, supra.  In order to warrant more than a 30 
percent evaluation under these criteria, the evidence would 
have to show unfavorable ankylosis of the cervical spine; 
this is clearly not shown.  Considering the veteran's 
disability under the amended criteria for intervertebral disc 
syndrome, the disability would not warrant an evaluation in 
excess of 20 percent.  The veteran has not reported any 
incapacitating episodes related to his cervical spine 
disorder.  Additionally, the neurological evaluation 
conducted in October 2004 was essentially normal, there is no 
basis to evaluate the veteran's orthopedic and neurologic 
symptoms separately.  Thus, whether applying the former or 
the amended criteria, the disability would warrant no more 
than a 30 percent evaluation.  

The veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
cervical spine disorder, hemangioma of the C-7 vertebra, is 
worse than is contemplated by the 30 percent evaluation, the 
medical findings do not support his contentions.  The 
clinical reports discussed above portray symptoms of 
restriction of motion without ankylosis or nerve involvement.  
The evidence is more probative than the veteran's lay 
opinion; consequently, an evaluation in excess of 30 percent 
is not warranted.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
30 percent for hemangioma of the C-7 vertebra is not 
warranted.  In sum, the Board has reviewed the evidence and 
applied it to both the current and former versions of the 
rating schedule.  For the reasons stated, the Board concludes 
that the evidence simply does not support a rating higher 
than 30 percent under either version of the rating schedule.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hemangioma, C-7 vertebra, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


